Beck, P. J.
(After stating the foregoing facts.) Several questions are raised in the record as to whether or not it was the duty of the board of commissioners of roads and revenues to issue the' warrant, and whether, if it was their duty to issue it,"mandamus would lie to require the issuance, and as to the date they could be compelled to issue the warrant, if under the law they could issue it at all. After an examination of the act relating to the compensation of the treasurer of Floyd County for his services as such, we are satisfied that the judge properly refused a mandamus absolute, upon the ground, apart from other reasons urged, that the salary of the official in question is fixed by statute, and all that he was entitled to under the statute fixing the salary had been tendered him. Under the^act of August 21, 1906, referred to above, the treasurer was entitled to only $800 a year. This act last referred to was passed before the amendment to the constitution allowing the General Assembly to fix the compensation of county treasurers. (See Ga. Laws 1914, p. 42.) And the petitioner attacks in his pleadings this statute of 1906 as unconstitutional, upon the ground that it is a special law enacted in a case for which provision was made by an existing general law, and therefore violative of article 1, section 4, paragraph 1 of the constitution of this State (Civil Code, § 6391). If the act of August 21, 1906, were the only law upon the subject, it might be that we would be required to hold that it was unconstitutional; but as the case stands it is not necessary to pass upon that question, because, if it be conceded that this act is unconstitutional, then the act approved February 19, 1876 (Ga. Laws 1876, p. 366), as amended by the act approved September 25, 1883 (Ga. Laws 1882-3, p. 513), stands unchallenged. The provision of the constitution of 1868, and the act first fixing the salary of the treasurer of Floyd County was passed before the constitution of 1877, containing the inhibitive provision quoted above, was adopted. But whether or not the act of 1876 is open to any constitutional attack we are not called upon to decide, because it stands unchallenged, so far as appears from this record. And with the act last referred to standing on the statute book, even if the act of August 21, 1906, is void and without effect, the treasurer was not entitled to a mandamus absolute requiring the issuance of the warrant at all.

Judgment affirmed.


All the Justices concur.